           Case 1-20-41559-nhl            Doc 3      Filed 03/15/20       Entered 03/15/20 20:34:38




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

    ---------------------------------------------------------   x
    In re                                                           Chapter 11

    AMPLE HILLS HOLDINGS, INC., et al.,                             Case No. 20-41559 (____)

                               Debtors.1                            (Joint Administration Requested)
    ---------------------------------------------------------   x

                     DECLARATION OF DANIEL SCOULER
       UNDER RULE 1007-4 OF LOCAL BANKRUPTCY RULES FOR THE UNITED
     STATES BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF NEW YORK

I, Daniel Scouler, make this declaration under 28 U.S.C. § 1746:

            1.      I am a principal with the firm of Scouler Kirchhein, LLC (“Scouler”), which

maintains offices at 230 Park Avenue, 3rd Floor, New York, NY 10169. I am duly authorized to

make this Declaration on behalf of Scouler, the proposed Chief Restructuring Officer to the above-

captioned Debtors.

            2.      Scouler has amassed over 45 years of experience in the restructuring industry, and

provides financial advisory services to parties-in-interest in the restructuring process, both in and

out of court. Scouler has experience working with debtors and debtors-in-possession, across

industries, through the chapter 11 process effectuating swift resolutions for the benefit of all

stakeholders. Personally, I have 45 years of experience assisting companies experiencing financial

difficulty. Before joining Scouler, I was the Principal and Head of Glass Ratner’s New York City




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Ample Hills Astoria, LLC (3001); Ample Hills Aventura, LLC (4022); Ample Hills Chelsea,
LLC (1803); Ample Hills Creamery, Inc. (9650); Ample Hills Essex Street Market, LLC (8522); Ample Hills Fireboat
House, LLC (6699); Ample Hills Gowanus, LLC (2450); Ample Hills Highline, LLC (0197); Ample Hills Jersey City,
LLC (7428); Ample Hills LBV, LLC (6652); Ample Hills Manufacturing, LLC (5506); Ample Hills PPW, LLC
(2968); Ample Hills Red Hook, LLC (4518); Ample Hills Vanderbilt, LLC (7255); Ample Hills Wholesale Online,
LLC (3008).
                                                            1
HF 13130525v.6
           Case 1-20-41559-nhl      Doc 3    Filed 03/15/20      Entered 03/15/20 20:34:38




office. Prior to Glass Ratner, I was a Managing Director in the Los Angeles office of Alvarez &

Marsal.

            3.   On February 10, 2020, Scouler was engaged by Ample Hills Holdings, Inc.

(“Holdings”) and its debtor affiliates (collectively, the “Debtors” or “Ample”) to, among other

things, assist Ample and its financial, legal, and operational advisors and other professionals with

Ample’s evaluation and development of strategic alternatives and negotiations with its creditors.

            4.   Effective as of the Petition Date (defined herein), I was appointed as the Chief

Restructuring Officer (“CRO”) of Holdings and its affiliated debtors and debtors in possession in

connection with the above-captioned chapter 11 cases. As CRO, I report and provide strategic

advice to the Company’s Board of Directors and Chief Executive Officer in connection with the

Debtors’ chapter 11 cases, and I am responsible for carrying out the Debtors’ chapter 11 strategy

and objectives described herein and in the Smith Declaration (defined below), filed

contemporaneously herewith.

            5.   On the date hereof (the “Petition Date”), each of the Debtors commenced with this

court (the “Court”) a voluntary case by filing a voluntary petition for relief under chapter 11 of

title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court

for the Eastern District of New York (the “Court”). I am knowledgeable and familiar with Ample’s

day-to-day operations, business and financial affairs, books and records, and the circumstances

leading to the commencement of these chapter 11 cases (the “Chapter 11 Cases”).

            6.   Except as otherwise indicated herein, the facts set forth in this Declaration are based

upon my personal knowledge, my review of relevant documents, information provided to me by

employees of Scouler or Ample, or advisors and counsel to Ample, or my opinion based upon my




                                                   2
HF 13130525v.6
           Case 1-20-41559-nhl     Doc 3     Filed 03/15/20     Entered 03/15/20 20:34:38




experience, knowledge, and information concerning Ample’s operations. If called upon to testify,

I would testify competently to the facts set forth in this Declaration.

            7.   This Declaration is submitted pursuant to Rule 1007-4 of the Local Bankruptcy

Rules for the United States Bankruptcy Court for the Eastern District of New York (the “Local

Rules”) for the purpose of apprising the Court and parties in interest of the circumstances that led

to the commencement of these Chapter 11 Cases and in support of the motions and applications

that the Debtors have filed with the Court, including the “first day motions” (the “First Day

Pleadings”). I am authorized to submit this Declaration on behalf of the Debtors. I understand

that the Debtors have also submitted Declaration of Phillip Brian David Smith Pursuant to Rule

1007-4 of Local Bankruptcy Rules for the United States Bankruptcy Court for the Eastern District

of New York (the “Smith Declaration,” and together with this Declaration, the “First Day

Declarations”), which has been filed with this Court contemporaneously herewith.

            8.   Section I provides an overview of these Chapter 11 Cases. Section II provides a

summary of the First Day Pleadings and factual bases for the relief requested therein.

                                            OVERVIEW

            9.   As described in more detail in the Smith Declaration, time is of the essence in these

Chapter 11 Cases. By late 2019, the Debtors had limited liquidity and were at risk of exhausting

their cash. The Debtors’ current limited liquidity is comprised of roughly $100,000 cash on hand

as of the date hereof. In the weeks leading up to the commencement of these Chapter 11 Cases,

the Debtors’ continued financial challenges became known to their creditors. As a result, Ample

has been forced to address vendor termination and contraction of terms. Indeed, some suppliers

and vendors have demanded that the Debtors pay cash in advance as a condition for further

deliveries, further compounding the Debtors’ liquidity issues. The Debtors have also been served


                                                   3
HF 13130525v.6
           Case 1-20-41559-nhl         Doc 3      Filed 03/15/20        Entered 03/15/20 20:34:38




with default notices and litigation claims based on alleged failures to pay various amounts claimed

to be due. The Chapter 11 Cases, among other things, will provide the Debtors a much-needed

reprieve from their significant liquidity issues. Indeed, the Debtors and their advisors estimate that

they could not have continued operating their businesses past the Petition Date. Filing the Chapter

11 Cases was essential to allowing the Debtors to implement an auction and an eventual sale of

their assets (the “Sale Strategy”) and to maximize value, as further stated in the Debtors’ Sale

Motion,2 which is filed contemporaneously with this Declaration.

            10.   As described in further detail in the Smith Declaration, Ample’s rapidly

diminishing liquidity requires the Debtors to have immediate use of Cash Collateral to operate

their business, which includes paying their employees. Given the costs associated with continued

operations, a quick Chapter 11 Case is essential to preserve the value of the Debtors’ businesses

for the benefit of the estates and all of the stakeholders, and to prevent immediate and irreparable

harm to the Debtors’ estates and creditors.

                                        FIRST DAY PLEADINGS

            11.   Ample is a Brooklyn-based produced, distributor, and retailer of high-quality ice

cream and related merchandise. It currently operates ten (10) retail stores and kiosks, which are

primarily located in the metropolitan New York area, and a factory in the Red Hook neighborhood

of Brooklyn. There is also one store at Disney’s Boardwalk in Orlando (which is owned and

operated by Disney). Due to its fragile financial condition, Ample must make a seamless transition

into chapter 11 to preserve the reputation of its business and the loyalty and goodwill of customers,

suppliers, and employees. Sales and operations must continue in the ordinary course of business

to preserve the value of the business and implement a strategic asset sale. The Debtors have filed


2
  Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
in the Smith Declaration.
                                                        4
HF 13130525v.6
           Case 1-20-41559-nhl         Doc 3      Filed 03/15/20        Entered 03/15/20 20:34:38




several First Day Pleadings3 designed to facilitate their swift transition into these Chapter 11

Cases.4

            12.     I have reviewed each of the First Day Pleadings with the Debtors’ proposed counsel

and Ample’s management. I believe that the relief sought in each of the First Day Pleadings is

tailored to meet the goals described above. The relief sought is necessary to the Debtors’ ability to

administer these Chapter 11 Cases and is in the best interests of the Debtors’ estates and creditors.

I adopt and affirm the factual representations contained in each of the First Day Pleadings. A brief

description of the relief requested and the facts supporting each of the First Day Pleadings is set

forth below.

            A. Administrative Motions

                  i.   Motion for Joint Administration

            13.     The Debtors request that the Court enter an order directing joint administration of

these Chapter 11 Cases for procedural purposes only, pursuant to Bankruptcy Rule 1015(b), and

maintain one file and one docket for each of the Chapter 11 Cases under the lead case, Ample Hills

Holdings, Inc. Joint administration of these Chapter 11 Cases will provide significant

administrative efficiencies without harming the substantive rights of any party in interest. Many

of the motions, hearings, and orders that will be filed in the Chapter 11 Cases will affect each of

the Debtors. The entry of an order directing joint administration of the Chapter 11 Cases will

reduce costs by avoiding duplicative filings objections, notices, and hearings, and will allow all

parties in interest to monitor the Chapter 11 Cases with greater ease and efficiency.




3
  Capitalized terms used below in the descriptions of the First Day Pleadings and not otherwise defined have the
meanings given to them in the applicable First Day Pleading.
4
  Some of the First Day Pleadings have been filed contemporaneously with this Declaration. First Day Pleadings that
have not been filed as of the date of this Declaration will be filed shortly.
                                                        5
HF 13130525v.6
           Case 1-20-41559-nhl        Doc 3    Filed 03/15/20     Entered 03/15/20 20:34:38




                  ii.    Motion Extending Time to File Schedules and SOFA’s

            14.      The Debtors request entry of an order granting a 30-day extension (without

prejudice to further extension) to file their schedules of assets and liabilities, schedules of

executory contracts and unexpired leases (the “Schedules”), and statements of financial affairs (the

“SOFA’s”).

            15.      To prepare the Schedules, the Debtors must carefully review and compile

information from their books and records. This task requires a substantial expenditure of time and

effort on the part of the Debtors, who have a small management team. While the Debtors, with

the assistance of their professional advisors, are mobilizing to work diligently and expeditiously

on preparing the Schedules, the Debtors’ resources are limited and strained.

            16.      The number of creditors likely to be involved in these Chapter 11 Cases, the

geographical spread of the Debtors’ operations, and the numerous critical operational matters that

must be addressed by the Debtors’ management all contribute to the load that the Debtors must

carry at the beginning of these Cases.          An extension to file the Schedules is necessary and

appropriate and will ultimately maximize the value of the Debtors’ estates for the benefit of their

creditors and all other parties in interest.

                  iii.   Motion (I) Authorizing the Debtors to (A) File a Consolidated List of
                         Creditors; (B) File a Consolidated List of the Debtor’s Thirty Largest
                         Unsecured Creditors, (II) Redact Certain Personal Identification
                         Information of Individual Creditors and Employees, and (III) Approving
                         Form and Manner of Notifying Creditors of Commencement of These
                         Chapter 11 Cases

            17.      Each of the Debtors has a large number of creditors and parties in interest, and

many of the Debtors’ creditors and parties in interests have interests in multiple Debtors. The

preparation of separate lists of creditors for each of the Debtors would be expensive, time

consuming, and administratively burdensome.              Therefore, the Debtors respectfully request

                                                     6
HF 13130525v.6
           Case 1-20-41559-nhl      Doc 3    Filed 03/15/20      Entered 03/15/20 20:34:38




authority to file one consolidated creditor matrix for all Debtors. Permitting the Debtors to

maintain one single consolidated list of creditors in lieu of filing a separate creditor matrix for each

Debtor entity is warranted under the circumstances of these Chapter 11 Cases and will benefit the

Debtors and their estates by allowing the Debtors to more efficiently provide required notices to

parties in interest and to reduce the potential for duplicate mailings. Further, given the affiliated

nature of the Debtors, the Debtors believe that filing a consolidated list of the Debtors’ top thirty

(30) creditors would facilitate the U.S. Trustee’s review of creditors’ claims and appointment of a

single unsecured creditors committee in these Chapter 11 Cases.

            18.   There is cause to authorize the Debtors to redact address information of individual

creditors—many of whom are the Debtors’ employees—from the creditor list because such

information is sensitive, could be used to perpetrate identity theft, and is unnecessary to disclose.

The Debtors will provide an unredacted copy of the Consolidated Creditor Matrix to the Court, the

Office of the United States Trustee for the Eastern District of New York, and counsel to the official

committee of unsecured creditors, if one is appointed in these Chapter 11 Cases, upon request.

            19.   Further, the Debtors seek to serve a single Notice of Commencement of the

Debtors’ Chapter 11 Cases on all parties in interest. Service of a single Notice of Commencement

will not only avoid confusion among creditors but also prevent the Debtors’ estates from incurring

unnecessary costs associated with serving multiple notices to the parties listed on the Consolidated

Creditor Matrix. This will maximize the efficiency and orderly administration of these Chapter

11 Cases, while ensuring that appropriate notice is provided.

            B. Operational Motions Requesting Immediate Relief

            20.   The Debtors intend to ask for immediate relief with respect to the following First

Day Pleadings and, therefore, will present these motions at the “first day” hearing.


                                                   7
HF 13130525v.6
           Case 1-20-41559-nhl       Doc 3   Filed 03/15/20    Entered 03/15/20 20:34:38




                  i.   Motion of Debtors for an Order Authorizing Them to (I) Pay Certain
                       Prepetition Wages and Reimbursable Employee Expenses, (II) Pay and
                       Honor Employee Medical and Other Benefits, (III) Continue Employee
                       Benefits Programs, and (IV) Related Relief

            21.     The Debtors request the entry of interim and final orders authorizing, but not

directing, the Debtors to (i) pay prepetition wages, salaries and other compensation, taxes,

withholdings and related costs and reimbursable employee expenses, (ii) pay and honor obligations

relating to employee medical, insurance, and other benefits programs, and continue their employee

medical, insurance, and other benefits programs on a post-petition basis, and (iii) related relief.

The relief requested includes compensation for the Debtors’ full-time and part-time Employees.

The Debtors pay their Employees on a weekly basis. The Debtors’ payroll obligations generally

include wages, salaries, and payments on account of used vacation time and other paid time off.

Historically, on average, the Debtors’ monthly gross payroll has varied seasonally, and has been

approximately $900,000.00 during the summer months and $450,000.00 during the rest of the year,

inclusive of applicable Payroll Taxes. The Debtors have cut down their workforce considerably,

and in the coming weeks, the Debtors anticipate that their monthly gross payroll will be

approximately $750,000 during the summer months and $325,000 during the rest of the year,

inclusive of applicable Payroll Taxes per weekly pay period. The majority of the Debtors’ payroll

is made by utilizing the services of Insperity PEO Services, L.P. (“Insperity”). The Debtors have

a co-employment relationship with Insperity, whereby Insperity serves as the legal co-employer

of the Employees pursuant to a Client Service Agreement and handles certain administrative

responsibilities for human-resources related functions, including payroll tax filing services,

maintaining employee data, payroll processing, timekeeping for hourly employees, and employee

benefits. The Debtors believe that, as of the Petition Date, they do not owe Insperity any pre-

petition amounts on account of these services. The Debtors estimate, however, that as of the

                                                   8
HF 13130525v.6
           Case 1-20-41559-nhl        Doc 3    Filed 03/15/20     Entered 03/15/20 20:34:38




Petition Date, they owe approximately $90,000 to Employees on account of prepetition payroll

obligations, including accrued but unpaid wages and salaries (the “Unpaid Compensation”)

(including issued but uncashed checks). The Debtors do not believe that any Employee is owed

Unpaid Compensation in an amount exceeding the $13,650 priority cap imposed by section

507(a)(4) of the Bankruptcy Code.

            22.     The majority of the Debtors’ Employees rely heavily on the Debtors’

compensation, benefits, and reimbursement of expenses to satisfy daily living expenses. The

workforce will be exposed to significant financial difficulties if the Debtors are not permitted to

honor obligations for unpaid compensation, benefits, and reimbursable expenses. Moreover, if the

Debtors are unable to satisfy such obligations, morale and loyalty will be jeopardized at a time

when such support is critical. In the absence of such payments, Employees may seek alternative

employment opportunities, including with the Debtors’ competitors, hindering the Debtors’ ability

to meet their customer obligations and likely diminishing customer confidence. Employee attrition

would cause the Debtors to inure additional expenses to find appropriate and experienced

replacements. Additionally, loss of valuable employees would distract the Debtors from focusing

on their operations and administering the Chapter 11 Cases at this critical juncture.

                  ii.   Debtors’ Motion for Entry of an Interim Order Authorizing Use of Cash
                        Collateral and Scheduling a Hearing to Consider the Entry of a Final Order
                        Authorizing Use of Cash Collateral

            23.     By way of their Motion to Use Cash Collateral, the Debtors seek entry of an Interim

Order authorizing the Debtors’ use of cash collateral of Flushing Bank (the “Lender”). The Debtors

require immediate authority to use cash collateral in order to continue their business operations

(including paying their employees) without interruption towards the objective of the eventual sale

of their business. The Debtors hope that an eventual sale will result in proceeds that they can


                                                     9
HF 13130525v.6
           Case 1-20-41559-nhl         Doc 3      Filed 03/15/20        Entered 03/15/20 20:34:38




distribute to creditors, but such a sale will not be possible if the Debtors are forced to shut their

doors and discontinue serving their customers.

            24.   To enable the Debtors to continue fulfilling the needs of their customers and to

avoid a disruption of theirs and their clients’ business operations and any potential impact on their

clients’ reputations in their respective industries, the Debtors require the use of cash collateral for

the continuation of their operations. Without authorization to use cash collateral in accordance

with the Debtors’ budget, the Debtors’ operations will cease to the detriment of all parties involved,

including the Lender, the Debtors’ employees, customers, and creditors.5

            25.   The need for the Debtors’ immediate use of the Cash Collateral and for the relief

requested in the Interim Order is best illustrated by the Debtors’ expenditures forecast in the

Budget. The Debtors’ Budget, as further described in the Cash Collateral Motion, demonstrates

that during the initial four-week period after the filing of these Chapter 11 Cases (the “Interim

Period”), the Debtors anticipate that they will collect approximately $527,800 in cash. The Budget

also sets forth the weekly expenditures required by the Debtors and project cash disbursements

totaling $644,800 during the Interim Period. The bulk of these disbursements represent payments

related to payroll and other employee-related obligations, utilities, the purchase of inventory and

supplies, and all other expenses necessary for the Debtors’ continued post-petition operations.

Indeed, the next scheduled payroll payment is Tuesday, March 17, 2020. The Budget demonstrates

the Debtors need for use of Cash Collateral during the Interim Period. The Debtors believe that

they can operate their business during the Interim Period using Cash Collateral alone. Without the




5
 Indeed, the next scheduled payroll payment is set to leave the Debtors’ accounts on Tuesday, March 17, 2020.
Without authorization to use cash collateral, the Debtors will be unable to satisfy the administrative expenses
attendant with the reorganization of their businesses under chapter 11.
                                                        10
HF 13130525v.6
           Case 1-20-41559-nhl         Doc 3     Filed 03/15/20     Entered 03/15/20 20:34:38




Court’s authorization to use Cash Collateral, the Debtors will be unable to satisfy the

administrative expenses attendant with the reorganization of their businesses under chapter 11.

            26.      In short, the Debtors’ business has no chance of surviving if the Debtors are not

authorized to use Cash Collateral and do not receive any of the revenues resulting from the post-

petition goods and services to their customers. If the Debtors’ Chapter 11 Cases are converted to

a chapter 7 case, unsecured creditors will likely receive no recoveries. On the other hand, if the

Debtors are permitted to use cash collateral and can survive until a successful sale, such a sale will

enhance the value of the collateral and improve results for all creditors.

                  iii.   Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing
                         the Debtors to (A) Continue to Operate Their Cash Management System, (B)
                         Honor Certain Prepetition Obligations Related Thereto, (C) Maintain
                         Existing Business Forms, and (II) Granting Related Relief (the “Cash
                         Management Motion”)

            27.      Pursuant to the Cash Management Motion, the Debtors seek entry of interim and

final orders: (a) authorizing the Debtors to (i) continue to operate their Cash Management system;

(ii) honor certain prepetition obligations related thereto; (iii) maintain existing Business Forms in

the ordinary course of business; and (b) granting related relief.

            28.      The Debtors’ Cash Management System is similar to the centralized cash

management systems used by other comparably sized companies to manage cash flow. The

Debtors use their Cash Management System in the ordinary course to transfer and distribute funds

and to facilitate cash monitoring, forecasting, and reporting.

            29.      Because of the disruption that would result if the Debtors were forced to close their

existing bank accounts, I believe that it is critical that the existing Cash Management System

remain in place. I believe that the relief requested in the Cash Management Motion is in the best




                                                      11
HF 13130525v.6
           Case 1-20-41559-nhl        Doc 3    Filed 03/15/20     Entered 03/15/20 20:34:38




interests of the Debtors’ estates, their creditors, and all other parties in interest, and will enable the

Debtors to continue to operate their business in chapter 11.

                  iv.   Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing
                        the Debtors to Maintain and Administer Their Existing Customer Programs
                        and Honor Certain Prepetition Obligations Related Thereto and (II)
                        Granting Related Relief (the “Customer Programs Motion”)

            30.     Pursuant to the Customer Programs Motion, the Debtors seek entry of interim and

final orders (authorizing the Debtors to maintain and administer their customer-related programs

(collectively, the “Customer Programs”) as described in the motion and honor certain prepetition

obligations related thereto and (b) granting related relief.

            31.     The Debtors have historically provided certain incentives, coupons, discounts, and

accommodations to their customers to attract and maintain positive customer relationships. The

Customer Programs promote customer satisfaction and inure to the goodwill of the Debtors’

business and the value of their brand. Accordingly, maintaining the goodwill of their customers is

critical to the Debtors’ ongoing operations in these Chapter 11 Cases, and is necessary to maximize

value for the benefit of all the Debtors’ stakeholders.

            32.     I believe that continuing to administer the Customer Programs without interruption

during the pendency of the Chapter 11 Cases will help preserve the Debtors’ valuable customer

relationships and goodwill, which will inure to the benefit of all of the Debtors’ creditors and

benefit their estates. In contrast, if the Debtors are unable to continue the Customer Programs post-

petition or pay amounts due and owing to customers, the Debtors risk alienating certain customers

and might suffer corresponding losses in customer loyalty and goodwill that will harm their

prospects of maximizing the value of their estates. The Debtors’ Customer Programs are essential

marketing strategies for attracting new customers.



                                                    12
HF 13130525v.6
           Case 1-20-41559-nhl            Doc 3    Filed 03/15/20      Entered 03/15/20 20:34:38




            33.        I believe that the failure to honor Customer Programs could place the Debtors at a

competitive disadvantage in the marketplace, amplifying the negative effect of customer

uncertainty that may arise from the Chapter 11 filings. Such uncertainty could erode the Debtors’

hard-earned reputation and brand loyalty, which, in turn, could adversely impact their prospects

for a successful emergence from bankruptcy.

            34.        I believe that the relief requested herein will pay dividends with respect to the long-

term reorganization of the Debtors’ businesses, both in terms of profitability and the engendering

of goodwill, especially at this critical time following the filing of the Chapter 11 Cases.

                  v.      Debtors’ Motion Requesting Entry of an Order (I) Approving Debtors’
                          Proposed Form of Adequate Assurance of Payment to Utility Providers, (II)
                          Establishing Procedures for Determining Adequate Assurance of Payment
                          for Future Utility Services; and (III) Prohibiting Utility Providers From
                          Altering, Refusing, or Discontinuing Utility Service (the “Utilities Motion”)

            35.        Pursuant to the Utilities Motion, the Debtors seek entry of interim and final orders:

(a) determining adequate assurance of payment for future utility services; (b) establishing

procedures for determining adequate assurance of payment for future utility services; and (c)

prohibiting utility providers from altering, refusing, or discontinuing utility service.

            36.        In connection with the operation of their businesses, the Debtors obtain electricity,

natural gas, water, sewage, and other similar services.                  On average, the Debtors spend

approximately $15,000 each month on utility costs and estimate that approximately $20,000 worth

of utility costs are outstanding as of the Petition Date.

            37.        Preserving the Debtor’s utility services on an uninterrupted basis is essential to the

Debtors’ ongoing operations and contemplated sales process. Any interruption in utility services

would disrupt the Debtors’ ability to continue operations and service their customers. This

disruption would adversely impact the Debtors’ customer and vendor relationships and would


                                                         13
HF 13130525v.6
           Case 1-20-41559-nhl            Doc 3    Filed 03/15/20     Entered 03/15/20 20:34:38




result in a decline in the Debtors’ revenues. It would also affect the value of the Debtors’

inventory—particularly items like perishable and frozen goods. Such a result could seriously

jeopardize the Debtors’ sale efforts and, ultimately, creditors’ recoveries in these Chapter 11

Cases. Therefore, it is critical that utility services continue uninterrupted during the duration of the

Debtors’ Chapter 11 Cases.

            38.         The Debtors also propose to deposit into a segregated account a sum equal to the

cost of two weeks’ worth of the average utility cost for each utility provider based on the Debtors’

average usage for the 2019 fiscal year.

            39.         Finally, the Debtors seek to establish Adequate Assurance Procedures to govern if

any of the Debtors’ utility providers believes that it is entitled to additional adequate assurance

based on particular circumstances.

                  vi.      Debtors’ Motion For Authorization to Pay Certain Prepetition Taxes and
                           Fees (the “Taxes Motion”)

            40.         The Debtors request authority to pay certain taxes, assessments, fees, and other

charges in the ordinary course of business, regardless of whether such obligations accrued pre-

petition or post-petition, including any such taxes, assessments, fees, and other charges

subsequently determined upon audit or otherwise determined to be owed.

            41.         In the ordinary course of business, the Debtors incur and/or collect Taxes and Fees

to various governmental authorities. The Debtors must continue to pay Taxes and Fees to avoid

potential costly distractions during these Chapter 11 Cases. Specifically, the Debtors’ failure to

pay the Taxes and Fees could adversely affect the Debtors’ estate because the governmental

authorities could file liens or seek to lift the automatic stay. Accordingly, I believe that the relief

requested in the Taxes Motion is in the best interests of the Debtors’ estate, their creditors, and all

other parties in interest.

                                                        14
HF 13130525v.6
           Case 1-20-41559-nhl             Doc 3     Filed 03/15/20      Entered 03/15/20 20:34:38




                  vii.      Debtors’ Motion for (I) Authorization to (A) Continue to Maintain their
                            Insurance Policies and Programs and Surety Bond Program and (B) Honor
                            All Obligations With Respect Thereto; (II) Modification of the Automatic
                            Stay with Respect to the Workers’ Compensation Program; and (III) Related
                            Relief (the “Insurance Motion”)

            42.          By the Insurance Motion, the Debtors request (i) authority, but not direction to (a)

continue to maintain, and renew, in their sole discretion, their Insurance Policies and Programs,

including the Workers’ Compensation Program and the Debtors’ Premium Financing Agreements

and the Surety Bond Program, (b) honor their Insurance and Surety Obligations (as defined below)

in the ordinary course of business during the administration of these chapter 11 cases, (c) pay any

prepetition Insurance and Surety Obligations, including, without limitation, amounts owed under

the Premium Financing Agreements and to the Insurance Service Providers, if any; (ii)

modification of the automatic stay if necessary to permit the Debtors’ employees to proceed with

any claims they may have under the Workers’ Compensation Program; and (iii) related relief.

            43.          The Debtors Insurance Policies are essential to the preservation of the value of the

Debtors’ business, properties, and assets. I understand that, in many cases, insurance coverage

such as that provided by the Insurance Policies, is required by diverse regulations, laws, and

contracts. Failure to make payments required by the Debtors’ Insurance Policies could have a

significant negative impact on the Debtors’ operations.

            44.          The Debtors believe they are current as of the Petition Date with any fees and

premiums owed as part of their Insurance Policies and Programs. Out of an abundance of caution,

however, the Debtors seek authority to pay any prepetition Insurance and Surety Obligations.

            45.          I believe that the relief requested in the Insurance Motion is in the best interest of

the Debtors’ estate, their creditors, and all other parties in interest, and will enable the Debtors to

continue to operate their businesses in Chapter 11 without disruption.


                                                          15
HF 13130525v.6
Case 1-20-41559-nhl   Doc 3   Filed 03/15/20   Entered 03/15/20 20:34:38
